Citation Nr: 0708430	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of eye 
injuries.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from July 1977 to 
July 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

At his July 2006 hearing before this Board, the veteran 
provided additional details about the medical treatment he 
has received regarding his claimed disability.  The claims 
file shows that the RO previously asked for medical treatment 
records from the VA Medical Center in San Juan, PR, and 
received a negative reply.  But at his hearing, the veteran 
stated that he was treated from 1981 to 1990 at two 
facilities in the Commonwealth of Puerto Rico:  the U.S. Army 
Health Clinic in Fort Buchanan, PR, and the Mayaguez 
Outpatient Clinic in Mayaguez, PR.  He also noted that he was 
told that those records are in storage.  VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  VA medical treatment records are deemed to 
be within the control of VA and must be included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran identified two private practitioners 
who have treated him for eye complaints:  Dr. Shriver at 
Columbia Presbyterian Hospital, and Dr. Lazaro in Brentwood, 
New York.  The veteran should be contacted to supply waivers 
for those records.  

The veteran is seeking service connection for the residuals 
of eye injuries involving foreign objects in his eyes during 
service.  The VA treatment records from Brooklyn HHS contain 
references to various types of eye dystrophy, which is 
consistent with the diagnosis in the January 2003 VA 
compensation and pension (C&P) examination report of 
"epithelial basement membrane dystrophy both eyes more 
likely than not aggravated by service-related trauma."  

Unfortunately, that examination report does not provide 
sufficient information to decide this appeal.  It does not, 
for example, indicate the disabling effects of the in-service 
trauma.  Accordingly, after the medical treatment records 
have been associated with the claims file, another 
examination should be scheduled to address the residuals of 
the veteran's inservice injuries, the onset of the veteran's 
current eye disabilities, and the impact of any inservice 
injury, disease, or event on each eye disability, if any, 
that pre-existed the veteran's service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, since the veteran has not been provided notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and has not been invited to provide VA with any 
evidence in his possession that pertains to the claim, 
pursuant to 38 C.F.R. § 3.159(b), such notice must be given 
to him.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
472 (2006), and 38 C.F.R. § 3.159(b), 
including asking him to provide VA with 
any evidence in his possession that 
pertains to the claim. 

2.  Ask the veteran to provide medical 
waivers for Doctors Shriver and Lazaro, as 
well as any other medical providers who 
have treated him for eye complaints.  
Attempt to obtain these records.    

3.  Obtain the 1981-1990 medical records 
(including those in storage) of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
Outpatient Clinic in Mayaguez, PR) and at 
the U.S. Army Hospital in Ft. Buchanan, 
PR.  

4.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  

The examiner should identify all diagnoses 
of the eye and offer an opinion with 
complete rationale for the following 
questions:  (a) When were each of the 
veteran's diagnosed eye disabilities, if 
any, first manifest?; (b) For each 
diagnosed eye disability that was manifest 
prior to the veteran's entry into service 
on September 25, 1977, was it made worse 
by an injury, disease, or event during the 
veteran's active service, and if so, how?; 
(c) Are there any current residuals of the 
veteran's inservice eye injuries?; (d) if 
the answer to (c) is yes, to what extent 
do those residuals impair the function of 
the veteran's eyes?   If it is not 
possible to answer any of the questions, 
the examiner should provide an explanation 
of why it is not possible.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



